Filing Date: 10/23/2018
Claimed Domestic Priority:	11/30/2016 (15/365064 CON)
				12/29/2015 (62/272128 PRO)
Claimed Foreign Priority: NONE
Applicant: Lin et al.
Examiner: Raj R. Gupta
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2021 has been entered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or render obvious claimed limitations of an inter-tier interconnect structure continuously extending through the second substrate and between a top of the first interconnect layer and a bottom of the second interconnect layer, wherein the inter-tier interconnect structure comprises a first region having substantially vertical sidewalls extending through the second substrate, a second region having a width that increases as a distance from the second substrate increases, and a third region separated from the first region by the second region and having a width that increases as a distance from the first substrate increases, as set forth in independent claim 1, or wherein the inter-tier interconnect structure has a first surface facing the first plurality of interconnect layers and having a first width, a second surface facing the second plurality of interconnect layers and having a second width that is different than the first width, and a third surface facing the first plurality of interconnect layers and disposed vertically between the first surface and the second surface, wherein the second surface is separated from the second substrate by a non- zero distance, wherein the third surface is laterally outside of the first surface, as set forth in independent claim 12, or wherein the inter-tier interconnect structure comprises sidewalls extending through the second substrate and coupled to tapered sidewalls of the inter- tier interconnect structure by a horizontally extending surface of the inter-tier interconnect structure that faces away from the second substrate and meets the tapered sidewalls at an edge; and an isolation layer lining sidewalls of the second substrate and the second dielectric structure, wherein a bottom of the isolation layer is on a top of the dielectric bonding structure facing the second substrate, wherein the isolation layer has inner sidewalls that are directly between the sidewalls of the second substrate and that face the inter-tier interconnect structure as viewed in a cross-sectional view, and wherein the inter-tier interconnect structure has a maximum width that is less than or equal to a distance between the inner sidewalls of the isolation layer, as set forth in independent claim 15, each when taken in concert with all the other limitations of the respective claims.  All other allowed claims depend from these independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707.  The examiner can normally be reached on 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAJ R GUPTA/Primary Examiner, Art Unit 2829